Citation Nr: 1021538	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-33 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder, depression, and 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Law Clerk






INTRODUCTION

The Veteran served on active duty from August 1976 to March 
1984.  The Veteran's active service includes unauthorized 
absences from November 1977 to April 1978 and from May 1978 
to January 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of a 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO) that denied the Veteran's claim for 
service connection for an acquired psychiatric disorder, to 
include bipolar disorder and depression.  During the pendency 
of this appeal, the Veteran filed a claim for service 
connection for PTSD, which was denied in a March 2009 rating 
decision by the Nashville, Tennessee, RO.  The Veteran's 
claim for service connection for PTSD has been incorporated 
into his current appeal.  Clemons v. Shinseki, 23 Vet. App.1 
(2009). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the claims file and the Veteran's contentions, 
the Board is of the opinion that additional evidentiary 
development is required before a fully-informed and equitable 
decision on the Veteran's appeal may be reached.

The Board notes that 38 C.F.R. § 3.159(c)(2) provides in 
pertinent part that VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to military records, including service treatment 
records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.

The Veteran contends that his acquired psychiatric disorder, 
to include bipolar disorder, depression, and PTSD, had its 
onset during his period of service.  He argues that the harsh 
treatment of recruits in the military caused him to be 
paranoid and fear for his life. 

The Board notes that service hospitalization records and 
mental health treatment records are sometimes stored 
separately from the Veteran's other service treatment 
records, and a specific request should be made for such 
separately stored records.

The Veteran's service personnel records reflect that the 
Veteran was hospitalized from January 18, 1984 to March 2, 
1984 at the Jacksonville, Florida, Naval Hospital.  Records 
reflecting this treatment have not been previously sought.  
As records reflecting such treatment would reflect the 
Veteran's state of mind during his period of service, they 
would likely be especially probative of his claim and should 
be obtained prior to further review.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the 
Veteran's reported mental health treatment 
records and/or any hospitalization records 
from the National Personnel Records 
Center.  In particular, the RO should 
attempt to obtain the clinical records 
from the reported period of 
hospitalization at the Jacksonville, 
Florida, Naval Hospital from January 18, 
1984 to March 2, 1984.  The Board notes 
that service hospitalization records and 
mental health treatment records are 
sometimes stored separately from the 
Veteran's other service treatment records, 
and a specific request should be made for 
such separately stored records.

If no additional records exist, this fact 
should be documented in the claims file.

The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  VA will end its efforts to 
obtain records from a Federal department 
or agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  Cases in which VA may 
conclude that no further efforts are 
required include those in which the 
Federal department or agency advises VA 
that the requested records do not exist or 
the custodian does not have them.  38 
C.F.R. § 3.159.

2.  Finally, readjudicate the claim.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative if any should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



